                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     FRANCISCA MORALEZ,                               Case No. 17-cv-02918-SI
                                   8                   Plaintiff,
                                                                                          ORDER DENYING MOTION FOR
                                   9             v.                                       LEAVE TO FILE MOTION FOR
                                                                                          RECONSIDERATION
                                  10     HOME DEPOT U.S.A., INC., et al.,
                                                                                          Re: Dkt. No. 53
                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Defendants’ motion for leave to file a motion for reconsideration (Dkt. No. 53) is DENIED,

                                  14   based on the immateriality of the allegedly newly discovered evidence.

                                  15

                                  16          IT IS SO ORDERED.

                                  17

                                  18   Dated: January 28, 2019

                                  19                                                  ______________________________________
                                                                                      SUSAN ILLSTON
                                  20                                                  United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
